— Order unanimously reversed on the law with costs and motion denied. Memorandum: Defendant’s papers in support of the motion for summary judgment consist of an attorney’s affidavit, the pleadings, plaintiffs’ bill of particulars, and doctor and medical reports which were neither sworn to nor affirmed under the penalty of perjury. These papers are insufficient to sustain defendant’s burden (see, Graves v Rochester Gen. Hosp., 135 AD2d 1130; Savage v Delacruz, 100 AD2d 707, 708; Ferguson v Temmons, 79 AD2d 1090, 1091). (Appeal from order of Supreme Court, Erie County, Ostrowski, J.— summary judgment.) Present—Doerr, J. P., Denman, Boomer, Green and. Pine, JJ.